Citation Nr: 0212386	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  90-30 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from August 1968 to March 1970, 
with service in Vietnam from March 1969 to March 1970.

This matter was last before the Board of Veterans' Appeals 
(Board) in August 1998, after the case was remanded from the 
U.S. Court of Appeals for Veterans Claims (Court).  The 
remand had been occasioned by the filing of a joint motion by 
VA and the appellant in May 1998.  The Board recounted the 
procedural history of this case in detail in August 1998 and 
it will not be repeated here.  It suffices to note that the 
appellant's claim was originally denied by rating decision 
dated in July 1989, and that the Board denied the claim in 
November 1990 and June 1996 to have it remanded by the Court 
on each occasion.  

Upon its August 1998 review, the Board remanded the claim to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
for further development of the record.

The record reflects that by correspondence dated in May 2001, 
the appellant's counsel of record informed the RO that the 
appellant had instructed him to withdraw his appeal.  Under 
applicable regulation, a withdrawal of an appeal may be by 
the appellant or by his or her authorized representative, 
except that a representative may not withdraw either a Notice 
of Disagreement or Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).  Because written consent 
to withdraw the appeal has not been received, the Board is 
compelled to proceed with this review.  

FINDINGS OF FACT

1. The available evidence does not support a finding that the 
appellant is a combat veteran.

2. Although the appellant has been diagnosed to have PTSD, 
the available evidence does not reflect that the appellant 
sustained a qualifying stressor during the course of his 
military service.

3.   The claimant is not credible as to his evidentiary 
assertions advanced in support 
      of his claim for service connection for PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).  Regulations have been 
implemented in support of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

Recent cases emanating from the United States Court of 
Appeals for the Federal Circuit have suggested that Section 
3A of the VCAA (covering the duty to notify and duty to 
assist provisions of the VCAA) is not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); see also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
However, VAOPGCPREC 11-2000 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

As will be noted below, the appellant's claim has been, and 
is presently being denied upon the basis that the record does 
not indicate that he is a veteran of combat within the 
meaning of applicable law, nor does the evidence indicate 
that the appellant sustained a qualifying stressor during the 
course of his service in Vietnam.  
The record indicates that extensive efforts have been made 
both to research the appellant's account of his claimed 
stressors, as well as to apprise the appellant of the 
specific deficiency in his claim and afford him the 
opportunity to provide substantiating evidence.  

The appellant was first advised of the requirement to 
substantiate his claim by providing, among other information, 
a "complete detailed description" of his claimed stressors 
by letter dated in January 1989.  Although the appellant 
responded by statement received subsequently that month, he 
was requested by the RO in a letter dated in April 1989 to 
"be more precise in dates, places, times and names 
concerning [his] stressors."  On both occasions, the 
appellant was apprised that it was his responsibility to 
furnish this information, and that it should be submitted 
within the next 60 days.  The appellant did not respond to 
these admonitions, except to submit a handwritten copy of his 
January 1989 statement.  In March 1993, after the RO's 
efforts with various records depositories that are detailed 
below, the appellant was again apprised of the need to submit 
specific information with regard to his claimed stressors.    

Subsequent to the July 1989 denial of the claim, the 
appellant was again apprised that the record did not 
substantiate his claimed stressor through the issuance of a 
Statement of the Case dated in September 1989; and 
Supplemental Statements of the Case dated in June 1990, 
August 1993.  

Although the Board's decisions of November 1990 and June 1996 
have been vacated by Court order and are therefore no longer 
of legal efficacy, the text of these decisions; as well as 
the Board remands of November 1992, March 1994, and August 
1998 all reveal that the appellant was continually apprised 
of the specific deficiency in his claim and of his 
responsibility to provide specific substantiating 
information.  
 
During the course of a December 1989 hearing, the appellant 
through his representative argued that the RO had not 
adequately sought to corroborate the appellant's account of 
his claimed stressors, thus manifestly indicating the 
appellant's specific knowledge of the precise point upon 
which the claim had been denied.  Moreover the appellant was 
undoubtedly reminded of the specific deficiency through the 
remands that were received by his counsel as outlined above.      

As to the RO's specific efforts to corroborate the 
appellant's claim, to the extent that he provided specific 
information, in February 1989, the National Personnel Records 
Center's  (NPRC) Military Personnel Records forwarded copies 
of the appellant's record of personnel assignments, awards, 
decorations and schooling.  As will be noted below, these did 
not confirm or suggest that the appellant was a veteran of 
combat, nor did they provide corroboration for any of his 
claimed stressors.

In January 1990, the United States Army and Joint Services 
Environmental Support Group (ESG) (presently the U.S. Armed 
Services Center for Research of Unit Records [USASCRUR]) 
reported that it had researched its files, but that it was 
unable to locate any "lessons learned" or "combat after-
action reports" for the intermediate command to which the 
appellant was assigned in Vietnam (the 196th Light Infantry 
Brigade) for the period of the appellant's assignment thereto 
(March 1969 to March 1970).  

In February 1990, the RO requested that the ESG specifically 
research the appellant's account of his claimed stressors.  
In May 1990, the ESG reported that it was unable to 
corroborate the appellant's account of claimed stressors.  It 
reported that in order for research to be conducted, the 
appellant would need to provide more specific information as 
to the names of the individuals he named as casualties - data 
that the appellant then continually had reported he could not 
or would not provide.  

In February 1990, the RO requested that the U.S. Army 
Military History Institute and the National Archives and 
Records Administration (NARA)  - Military Service Branch, 
search its files for any operations reports, "lessons 
learned" or "combat after-action reports" for the 196th 
Light Infantry Brigade for the period of the appellant's 
assignment.   In April 1990, NARA reported that it was unable 
to locate the requested material.  

In December 1992, narrowing its search and pursuant to the 
Board's remand of November 1992, the RO requested that NARA 
search its files pertaining to 3rd Battalion, 21st Infantry 
Regiment, 196th Infantry Brigade and ascertain if any  
operations reports, "lessons learned" or "combat after-
action reports" for the period of the appellant's assignment 
could be located to substantiate the appellant's accounts.  
In January 1993, NARA's military history records reference 
branch reported that while it had search the records of the 
U.S. Forces in Southeast Asia for the period in question, and 
that it had located it was unable to locate information 
pertaining to combat operations and after action reports for 
the appellant's unit.  

In December 1992, NARA was requested to obtain the morning 
reports for the period of the appellant's assignment to 
Headquarters and Headquarters Company, 3rd Battalion, 21st 
Infantry Regiment, 196th Infantry Brigade.  In January 1993, 
NARA reported that it was unable to perform the extensive 
research requested, and that in any event, the morning 
reports would only show indications of those personnel who 
had experienced a change in duty status- they did not reflect 
those events that did not result in an individual's 
hospitalization.  

By letter dated subsequently that month, the RO requested 
NARA to specifically search the morning report files with 
regard to the three stressors outlined by the appellant.  In 
March 1993, NARA's Military Field Branch reported that a 
search of its records had failed to corroborate the reported 
death of an officer as related by the appellant, and that it 
was unable to perform another aspect of the search because 
the appellant had only reported the race, and not the name, 
rank, or service number of a non-commissioned officer he 
claimed to have witnessed die.  

The appellant has also been afforded several psychiatric 
examinations (i.e., June 1989, February 1996).  Although 
these were primarily directed with a view towards 
ascertaining whether the appellant had a diagnosis of PTSD, 
the Board has carefully examined the reports to determine 
whether the appellant related any information during the 
course of these inquiries that could be used to substantiate 
his claimed stressors.  

Thus, the Board finds it beyond cavil that the appellant has 
been continually apprised of the information required to 
substantiate his claim; of his responsibility to provide it, 
and that the RO has exhausted every reasonable means to 
develop the issue of the appellant's claimed stressors.  


The Merits of the Claim

The appellant claims that he incurred PTSD as a result of his 
experiences in Vietnam.  Having carefully considered all of 
the evidence of record in light of the applicable law, the 
Board finds that the preponderance of the evidence is clearly 
against the appellant's claim, and the appeal will be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110.  The resolution of this issue 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

Service connection for a disability on the basis of the 
merits of such claim is focused upon (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In particular with regard to PTSD, a grant of service 
connection requires medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f).  In this matter, the appellant's claim 
fails because the preponderance of the does not show credible 
supporting evidence that the claimed stressors occurred.  

The Board first observes that the appellant has been 
diagnosed to have PTSD by several medical examiners, based 
upon his recitation of the claimed events in Vietnam.  
However, such opinions do not suffice to verify the 
occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996). 

The appellant asserts that he is a veteran of combat.  Such 
is a critical determination in this matter:  as to the second 
§ 3.304(f) element, as discussed above the evidence necessary 
to establish the occurrence of a recognizable stressor during 
service varies depending on whether or not the veteran was 
"engaged in combat with the enemy."  West v. Brown, 7 Vet. 
App. 70, 76 (1994).  The Board is required to "make specific 
findings of fact as to whether or not the veteran was engaged 
in combat with the enemy and, if so, whether the claimed 
stressor is related to such combat."  Zarycki v. Brown, 6 
Vet. App. 91, 98 (1996). If the claimed stressor is not 
combat related, "the veteran's lay testimony regarding [an] 
in-service stressors is insufficient, standing alone, to 
establish service connection and must be corroborated by 
"credible evidence,"  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

Applicable law provides in this regard that where it is 
determined, through the receipt of certain recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the appellant's lay 
testimony regarding the stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the appellant's testimony is found to be 
"satisfactory."  Satisfactory evidence is "credible" and 
"consistent with the circumstances, conditions, or hardships 
of such service."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). 


I.  No Verified Stressor

Having carefully scrutinized the record in its whole, the 
Board does not find the appellant to be a combat veteran or 
that his other claims concerning purported stressor events 
are verified..  

Service personnel records indicate that the appellant served 
from March 1969 to March 1970 in the Republic of Vietnam. 
During this period his principal duty was as a "Senior Light 
Vehicle Driver."  He was assigned to Headquarters and 
Headquarters Company, 3d Battalion, 21st Infantry Regiment, 
196th Infantry Brigade [23rd Infantry Division-Americal].  
Review of the appellant's awards, decorations and campaigns 
indicates no awards or decorations denoting direct combat 
participation.  Further, there is nothing in the appellant's 
service medical records to indicate that he was ever exposed 
to combat action of any kind in his duties as a truck driver 
while in Vietnam.

As is detailed above, repeated and detailed efforts to 
ascertain whether the appellant is a combat veteran, and 
failing such whether his reported stressors could be 
verified, have not substantiated either finding.  

The appellant's claim arose by application received in 
December 1988.  In a January 1989 statement the appellant 
indicated that his traumatic experiences began when he landed 
in Chu Lai Air Base where he witnessed the loading of body 
bags. He also indicated that he became very disturbed and 
sick when his "two best friends got into an argument over 
cards and one got up and stabbed the other and killed him."  
In another incident, the appellant was performing guard duty 
and during a "mad minute, flares would go up and during this 
time we would all fire our weapons."  The next morning it 
became known that an unnamed captain had been shot.  The 
appellant indicated that a member of the service had killed 
the captain deliberately.  He also noted having to sleep in 
mud, the beating of Viet Cong prisoners, and the death of 
another service member aboard a helicopter.  
 
In an undated statement, the appellant again noted an 
incident where two of his "best friends" got into an argument 
over cards and one killed the other.  The appellant also 
noted the death of his captain, and the death of three Viet 
Cong prisoners.
 
 In a May 1989 statement, Leslie N. Tripp, M.D., indicated 
that she had examined the appellant in April and May 1989.  
The doctor stated that the appellant had a high stress level 
at work due to changes in the work environment.  Dr. Tripp 
noted a causal relationship between his work environment and 
stress.  Significantly, the physician made no reference to 
the veteran's active service.
 
In a June 1989 VA evaluation, the appellant complained of 
nightmares provoked by war movies and an inability to relax.  
As to his claimed stressors, the appellant described seeing 
bodies being loaded on planes during his service in Vietnam.  
The appellant also noted that he was subject to enemy fire 
"practically every night."  He went out regularly on a truck, 
and "riding shotgun" and distributing ammunition. On one 
occasion, the truck ahead of the truck he was driving struck 
a mine and the appellant saw the body of the driver fly out, 
through a canvass top, landing on a rice paddy.  He noted 
that unnamed friends of his were killed near Chu Lai.  The 
appellant also noted that he witnessed the torture of three 
Viet Cong officers, the ambushing of his convoy, and one of 
his "friends" being killed arguing over a game of cards. 
 
At a hearing held before a hearing officer at the RO in 
December 1989, the appellant submitted a series of 
photographs which the hearing officer described as an Army 
base camp in what appeared to be a remote area.  The hearing 
officer noted that there were sandbags and what appeared to 
be bunkers and two pictures of the appellant in his younger 
years.  Through his representative, the appellant contended 
that these pictures supported his position that he was in a 
combat site. The hearing officer indicated that there was a 
picture of a group of individuals standing around something 
that he described as "almost indiscernible."  The appellant 
indicated that it was in fact a prisoner of war who was being 
interrogated. The appellant also indicated that these were 
the prisoners who, after being interrogated, were taken up in 
a helicopter and dropped to their deaths.  While copies of 
these pictures were not supplied by the appellant for the 
record, the Board has taken into consideration the 
descriptions of these pictures supplied by the hearing 
officer, the appellant's representative, and the appellant, 
and will consider this evidence below.
 
Significantly, the appellant did not provide any 
substantiating information at the hearing, despite being 
requested to do so by the hearing officer.  Indeed, the 
appellant's responses could be interpreted as attempts at 
obfuscation due to his whole inability to provide anything 
but generalized, non-specific information.

The appellant was asked to provide the name of the captain 
who was shot in the fire-fight, apparently by his own troops.  
The appellant did not recall the officer's name, and 
indicated the officer was not in his unit.  The appellant 
then testified as to a traumatic event involving a truck 
driver who was severely injured in the leg in March 1969. The 
appellant also described the death of a black sergeant who 
was killed during a helicopter flight--the appellant could 
not identify these individuals, and stated in substance that 
they were also not members of his unit.   
 
 In a January 1990 statement, the appellant's representative 
indicated that the name of the passenger with the appellant 
during the vehicle convoy incident described by the appellant 
on page two of the hearing transcript was "[redacted]" or "[redacted]" 
[redacted].
 
In a February 1990 communication to the ESG, the RO 
erroneously requested that the organization report whether 
[redacted] or [redacted], 3rd Battalion, 21st Infantry, 196th 
Infantry Brigade, APO 96374, was blown out of his 2 1/2-ton 
truck on convoy duty on or about April 1969, sustaining a 
severe injury to the leg after hitting a land mine near Chu 
Lai.  As noted, above, the appellant had previously reported 
the individual to be a witness, and not the object, of the 
claimed stressors.  However, the appellant did not provide 
the name of the individual he witnessed being injured and did 
not before, then, or subsequently identify the individual's 
unit.    

The RO also requested ESG to confirm that an Army captain was 
killed by friendly fire in a fire fight in September 1969, 
sustaining three shots to the head, and whether a black 
sergeant in the 3rd Battalion, 21st Infantry, 196th Infantry 
Brigade, was killed in or around September 1969 while a 
passenger on a Chinook helicopter by enemy small arms fire.
 
As noted above, in a February 1990 communication, the RO also 
requested that the National Archives and Records 
Administration submit operational reports, lessons learned, 
and after action reports from Headquarters and Headquarters 
Company of the 3rd Battalion, 21st Infantry, 196th Infantry 
Brigade, APO 96374, for the periods of March 1969 through 
March 1970.  In an April 1990 reply, the Assistant Chief of 
the Textual Reference Division of the National Archives, 
Washington, D.C., indicated that a search of records of the 
United States Army failed to locate the operational reports, 
lessons learned, and after action reports from the 
Headquarters and Headquarters Company of the 3rd Battalion, 
21st Infantry, 196th Infantry Brigade.
 
 In a May 1990 statement, the ESG stated that more 
information would be required to confirm the deaths of the 
African American sergeant and the Army captain cited by the 
appellant.
 
Following the Board's denial of the claim, the claim was 
remanded by the Court on the basis that while the RO had 
twice attempted to assist the appellant in corroborating his 
claims of specific stress-causing incidents during his active 
service in Vietnam (without success) there was no evidence in 
the record that the VA further attempted to assist the 
appellant in providing more specific information requested in 
the letter of May 1990 from the ESG.  The Board was directed 
to remand the case to the RO with instructions to 
readjudicate the claim after undertaking additional 
development of the evidence to corroborate the appellant's 
testimony regarding specific stressful events and to 
determine whether the appellant was involved in combat with 
the enemy during his active service in Vietnam and whether 
the claimed stressors were related to combat experiences.  In 
addition, the Board was to take into consideration amendments 
to the VA Adjudication Procedure Manual.
 
 In November 1992, the Board remanded the case to the RO to 
comply with the General Counsel's unopposed motion for 
remand.  In December 1992, at the request of the Board, the 
RO contacted the National Archives Record Administration for 
copies of the morning reports from the Headquarters and 
Headquarters Company, 3rd Battalion, 21st Infantry, 196th 
Infantry Brigade, for the period from March 12, 1969, to 
April 11, 1970.
 
In a January 1993 statement from the National Personnel 
Records Center, it was indicated that morning reports 
generally contain the name, service number, and rank for 
those members of the unit who experience a change in duty 
status such as a discharge, death, temporary duty, absence, 
return from absence, reassignment, period of hospitalization, 
etc.  It was indicated that such records would rarely show 
specific details about a unit's activities or movements.  It 
was also noted that the National Personnel Records Center was 
unable to perform the extensive research requested due to 
staffing and budget limitations.
 
In a January 1993 statement, the Textual Reference Division 
of the National Archives indicated that they had searched the 
records of the United States Forces in Southeast Asia and 
located approximately 2,600 pages of S-3 daily journals, 
March 1969 through April 1970, and organizational histories, 
1967 to 1971, for the 3rd Battalion, 21st Infantry.  The 
organization reported that it was unable to locate combat 
operations or after action reports for the appellant's unit.
 
 In a January 1993 statement, the RO again contacted the 
National Archives Records Administration to confirm the death 
of an Army captain, killed by friendly fire in September 
1969, and the death of a black sergeant, 3rd Battalion, 21st 
Infantry, 196th Infantry Brigade, in September 1969 while a 
passenger on a Chinook helicopter.  In a February 1993 reply, 
the National Personnel Records Center, National Archives and 
Records Administration, indicated that morning reports are by 
service member name, rank, and service number, they would not 
show skin color of an individual.  In addition, a search of 
records failed to locate any entries or files pertaining to 
the death of an Army captain.  
 
 In March 1993, the RO again contacted the appellant and 
informed him that it required more specific information as to 
names, dates, and places so that the RO may submit them to 
the National Personnel Records Center and the National 
Archives.  At this time, the RO attached the responses the RO 
had received from its recent request for information.
 
In March 1994, the Board again remanded the case to the RO 
for additional procedural development.  At a second hearing 
held before a hearing officer at the RO in February 1996, the 
appellant reiterated that he had seen body bags being sent to 
the United States and that he had been exposed to enemy fire 
within two weeks into his active service in Vietnam.  

At this time, the appellant described an incident involving 
him striking a child with his truck.  The appellant was 
ordered not to stop and did not stop to check on the 
condition of the child.  The appellant also described 
volunteering as a rifleman and participating in direct combat 
and fire exchanges.  In addition, the appellant also 
reiterated that he had seen three Viet Cong prisoners 
captured and beaten, and added that he was asked to volunteer 
to defend a hill from being overrun by the "Regular [North] 
Vietnamese Army" during the "Tet Offensive." 
 
However, the appellant again did not provide any further 
specific and substantiating information which could be used 
to research whether he could be deemed a veteran of combat 
or, failing such, could substantiate his claimed stressors.  
On questioning by the hearing officer, the appellant was 
unable to name any specific soldier with the exception of Mr. 
[redacted].  However, he reported that he had not stayed in 
contact with any of the members of the service from his unit 
in Vietnam.  

Indeed, contrary to his earlier accounts of having known the 
two fellow soldiers as his "best friends" who engaged in a 
mortal disagreement over a card game, the appellant then 
indicated that the two individuals who were killed in a fight 
over cards were not his best friends, he did not know their 
names, and he had not witnessed the event.
 
In February 1996 the appellant submitted a psychological 
evaluation performed by Frank Luongo, Ph.D.  During this 
evaluation, the appellant reiterated his previous alleged 
stressors, including experiencing "continual gun fire," 
killing a small child with his truck, the death of an unnamed 
captain, volunteering for combat, and recalling a "couple of 
friends who had gotten back from combat who got into a fight 
with one stabbing and killing the other over the 
altercation." 

As noted, following the Board's June 1996 denial of the 
appellant's claim, the Court again remanded the claim in May 
1998 pursuant to the parties' joint motion for remand.  As to 
the reason for this disposition, the parties agreed that 
given the appellant's prior account of having participated in 
combat action on the location he described as "the hill," 
it was "possible that verification of [the appellant's] 
alleged temporary assignment to duty on 'the hill' . . . 
could serve as a sufficient corroboration to support" his 
claim, and that VA should attempt to ascertain whether the 
appellant was so assigned.  See joint motion, pages 11-12.  

Following the Court's remand, the Board again remanded the 
appellant's claim in August 1998.  The appellant was again 
invited to submit a statement detailing a "comprehensive 
statement containing as much detail as possible" regarding 
his claimed stressors, and the RO was directed to contact the 
appropriate record depository to research whether 
corroboration could be obtained for the appellant's account 
of having served on "the hill."

By letter dated in December 1999, the appellant was again 
requested to provide a comprehensive statement of his 
stressors.  Although the appellant personally did not respond 
to this inquiry, by letter received in June 2000 the 
appellant through counsel advised the RO of his doubt whether 
the research effort he previously agreed to and which was 
ordered by the Court would result in a corroborative finding 
that the appellant's unit was assigned to "the hill."  
Instead, counsel suggested that the RO request that the 
unit's morning reports be searched to determine if the 
appellant and a Mr. R. were "temporarily assigned away from 
their unit for a period of a few days."  

In May 2000, the RO requested that the NARA search its files 
to ascertain whether the appellant's battalion was assigned 
during the month of September 1969, as reported by the 
appellant, to a place known as "the hill."  In June 2000, 
the records depository reported that it had failed to confirm 
such an assignment.  Further, in pursuance of the appellant's 
counsel's request, in June 2000, the RO requested the NARA 
ascertain whether its morning report records showed whether 
the appellant was ever assigned temporary duty in September 
1969.   In April 2001, the agency reported that had located 
records only indicating that while the appellant was assigned 
to his home unit, he had been assigned, periodically promoted 
in rank and eventually rotated from Vietnam to the United 
States for discharge.

Thus, the record shows that the appellant served as vehicle 
driver in Vietnam, and there is insufficient evidence to 
indicate that he is a veteran of combat.  Notwithstanding 
numerous admonitions to assist in this endeavor and 
opportunities to do so, the appellant has not provided 
sufficient information for VA to fully investigate his 
status, or to confirm his reported stressors in the absence 
of a finding of non-combat status.  Indeed, to the extent 
that the appellant has reported any information, his accounts 
of one event now stand in fundamental contradiction with each 
other (i.e., from his "best friends" were killed in a card 
game to stating that he did not know their identities) and 
has consistently refused or reports himself unable to recall 
the name of the Captain who was purported murdered by his own 
soldiers or the non-commissioned officer who died from wounds 
while in transit from "the Hill" to his installation.  

The appellant is thus not shown to be a veteran of combat, 
and his alleged stressors are unsubstantiated.  The appeal is 
denied on that basis.

II.  Crediblity

Under the authority of Holbrook v. Brown, 8 Vet. App. 91 
(1995), the Board will also rule in the alternative that the 
claim must also be denied on the basis that the claimant is 
not credible in his evidentiary assertions in support of his 
claim for service connection for PTSD.  

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, No. 00-7023 (Fed. Cir. 
Oct. 13, 2000).  As the United States Court of Appeals for 
the Federal Circuit has commented, there is a considerable 
body of law imposing a duty on the Board to analyze the 
crediblity and probative value of evidence sua sponte, when 
making its factual findings.  Further, the Board has the 
"authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).
 
Credible testimony is that which is plausible or capable of 
being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 
46, 52 (7th Cir. 1971) (citing Lester v. State, 212 Tenn. 
338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 
125 Me. 147, 131 A. 860, 862 (Me. 1926); Erdmann v. Erdmann, 
127 Mont. 252, 261 P.2d 367, 369 (Mont. 1953) ("A credible 
witness is one whose statements are within reason and 
believable . . . .").  The term "credibility" is generally 
used to refer to the assessment of oral testimony.  See, 
e.g., Anderson v. Bessemer City, 470 U.S. 564, 575, 84 L. Ed. 
2d 518, 105 S. Ct. 1504 (1985) ("only the trial judge can be 
aware of the variations in demeanor and tone of voice that 
bear so heavily on the listener's understanding of and belief 
in what is said"); NLRB v. Walton Manufacturing Co., 369 U.S. 
404, 408, 7 L. Ed. 2d 829, 82 S. Ct. 853 (1962) (trier of 
fact "sees the witnesses and hears them testify, while the 
[NLRB] and the reviewing court look only at cold records"); 
Jackson v. Veterans Admin., 768 F.2d 1325, 1331 (Fed. Cir. 
1985) (trier of fact has opportunity to observe "demeanor" of 
witness in determining credibility).

The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  See State v. Asbury, 187 W. Va. 87, 
415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 
F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by 
witness' "inconsistent affidavits" and "expressed recognition 
of the difficulties of remembering specific dates of events 
that happened . . . long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by 
testimony which was inconsistent with prior written 
statements).  Although credibility is often defined as 
determined by the demeanor of a witness, a document may also 
be credible evidence.  See, e.g., Fasolino Foods v. Banca 
Nazionale Del Lavoro, 761 F. Supp. 1010, 1014 (S.D.N.Y. 
1991); In Re National Student Marketing Litigation, 598 F. 
Supp. 575, 579 (D.D.C. 1984). 

In determining whether documents submitted by a veteran are 
credible, the Court in Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), summarized that the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.

In Burns v. Department of Health & Human Servs., supra, a 
special master for the secretary of HHS in a claim for 
compensation based upon alleges damages stemming from a 
vaccination concluded: 
  
Because of petitioner's inconsistent affidavits and 
her expressed recognition of the difficulties of 
remembering specific dates of events that happened 
so long ago, [I] give greater credence and weight 
to the contemporaneous medical records filed in 
this matter.
  
Burns v. Department of Health & Human Servs., 1992 U.S. Cl. 
Ct. LEXIS 528.   The special master was found to have 
followed the Federal Circuit's instruction in Cucuras v. 
Department of Health & Human Resources, 993 F.2d 1525, 1528 
(Fed. Cir. 1993): 

Moreover the Supreme Court counsels that oral 
testimony in conflict with contemporaneous 
documentary evidence deserves little weight.  
United States v. Unites States Gypsum Co., 
333 U.S. 364, 396, 92 L. Ed. 746, 68 S. Ct. 
525 (1947).  This court's predecessor adopted 
the same principle.  Montgomery Coca Cola 
Bottling Co. v. United States, 222 Ct. Cl. 
356, 615 F.2d 1318, 1328 (Ct. Cl. 1980).
  
As the trier of fact, the Board further finds that the 
following jury instructions provide instructive guidelines in 
assessment of credibility.   In Clark v. United States, 391 
F.2d 57, 60 (8th Cir.), cert. denied, 393 U.S. 873 (1968), 
the court held that the following instruction given by the 
trial court correctly set out the factors to be considered by 
the jury in determining the credibility of the witnesses:
 
You are instructed that you are the sole 
judges of the credibility of the witnesses 
and of the weight and value to be given to 
their testimony.  In determining such 
credibility and weight you will take into 
consideration the character of the witness, 
his or her demeanor on the stand, his or her 
interest, if any, in the result of the trial, 
his or her relation to or feeling toward the 
parties to the trial, the probability or 
improbability of his or her statements as 
well as all the other facts and circumstances 
given in evidence. 
391 F.2d at 60.  In United States v. Merrival, 600 F.2d 
717, 719 (8th Cir. 1979), the court held that the 
following general credibility instruction provided 
protection for the accused in a criminal matter: 
You, as jurors, are the sole judges of the 
truthfulness of the witnesses and the weight 
their testimony deserves. 
You should carefully study all the testimony 
given, the circumstances under which each 
witness has testified, and every matter in 
evidence which tends to show whether a 
witness is worthy of belief.  Consider each 
witness' ability to observe the matters as to 
which he or she has testified and whether 
each witness is either supported or 
contradicted by other evidence in the case. 
600 F.2d at 720 n.2. 
The general credibility instruction given in United States v. 
Phillips, 522 F.2d 388, 391 (8th Cir. 1975) is more 
expansive: 
The jurors are the sole judges of the weight 
and credibility of the testimony and of the 
value to be given to each and any witness who 
has testified in the case.  In reaching a 
conclusion as to what weight and value you 
ought to give to the testimony of any witness 
who has testified in the case, you are 
warranted in taking into consideration the 
interest of the witness in the result of the 
trial; take into consideration his or her 
relation to any party in interest; his or her 
demeanor upon the witness stand; his or her 
manner of testifying; his or her tendency to 
speak truthfully or falsely, as you may 
believe, the probability or improbability of 
the testimony given; his or her situation to 
see and observe; and his or her apparent 
capacity and willingness to truthfully and 
accurately tell you what he or she saw and 
observed; and if you believe any witness 
testified falsely as to any material issue in 
this case, then you must reject that which 
you believe to be false, and you may reject 
the whole or any part of the testimony of 
such witness.  (Emphasis added.) 
The instruction in the text is basically a paraphrase of 
Ninth Circuit Criminal Instruction 3.07 and 3 Edward J. 
Devitt, et al., FEDERAL JURY PRACTICE AND INSTRUCTIONS: Civil 
§ 73.01 (4th ed. 1987), as approved in United States v. 
Hastings, 577 F.2d 38, 42 (8th Cir. 1978).

The Board finds these guidelines persuasive.  In finding 
these persuasive, the Board is not concluding or implying 
that a claim for benefits under title 38 United States Code 
is in any manner similar to an adversarial hearing, much less 
a criminal prosecution.  Rather, the Board finds them useful 
because they are provided in the stringent context of 
defending the rights of an accused party where liberty or 
even life, not merely monetary benefits, may be at stake.  In 
other words, they are taken as a high hurdle that must be 
overcome to find the claimant's crediblity in question.

The Board must emphasize that crediblity is crucial even in 
the case of individuals who gain the status of combat 
veteran's under 38 U.S.C.A. § 1154(b).  Under Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996) and Caluza v. Brown, 7 
Vet. App. 498 (1995), the correct application 38 U.S.C.A. 
§ 1154(b) requires a three-step, sequential analysis:

(1) Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease."  "Satisfactory 
evidence" is defined as "credible evidence that would a 
allow a reasonable fact finder to conclude that the alleged 
injury or disease was incurred in or aggravated by the 
veteran's combat service."
(2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service."  
(3) Once these the first two steps are met, the Secretary 
"shall accept" the veteran's evidence as "sufficient proof 
of service connection," even if no official record of such 
incurrence exists, unless the government can met the burden 
of showing "clear and convincing evidence to the contrary."  

In Collette, the Federal Circuit expressly held that during 
the first two steps of this sequential analysis, the 
credibility determination must be made as to the veteran's 
evidence standing alone, not weighing the veteran's evidence 
with contrary evidence.  Only in the third step may contrary 
evidence, such as a Report of Medical Examination at 
Separation, be brought into play.  Collette, 82 F.3d at 393.

In this matter, the record contains clear evidence that the 
claimant has advanced patently inconsistent accounts 
concerning the alleged death of a service member in a fight 
over a card game.  As noted above, the claimant has directly 
contradicted himself in his statements as to this purported 
event, first asserting that the individuals were close 
friends and then disavowing that he knew the individuals or 
had direct knowledge of the event.  The Board finds that 
these contradictions involving the veteran's own evidence 
standing alone establish that the claimant has presented 
false statements concerning material facts surrounding his 
claim for compensation benefits.  His evidence is thus not 
"satisfactory."

Nor is this the only instance in the record of false 
statements concerning material facts surrounding his claim 
for compensation benefits.  His current claim to have 
participated in combat is also flatly contradicted by the 
statement recorded for clinical purposes in June 1974 that he 
had "no problems" in his role as a truck driver during 
service in Vietnam.  The Board further points out that the 
claimant has changed his assertions concerning the number and 
quality of purported stressor events over the course of the 
proceedings.  Thus, his statements are inconsistent in this 
regard also.  In view of the fact that the record 
demonstrates false statements concerning material facts and 
inconsistent statements, the Board finds that no crediblity 
can be assigned to his evidentiary assertions concerning 
these events.  Moreover, the Board finds that as it is clear 
that the claimant presents false evidence, he also is without 
any crediblity as to any report of subjective symptoms 
purportedly relating current symptoms to events in service.  
Phillips, supra. ("...and if [the fact finder believes] any 
witness testified falsely as to any material issue in this 
case, then you must reject that which you believe to be 
false, and you may reject the whole or any part of the 
testimony of such witness.")   Since no medical provider can 
objectively verify the presence of subjective manifestations 
such as the existence of and content of purported re-
experiencing symptoms of PTSD, or the numerous other 
subjective symptoms that form the diagnostic criteria for 
PTSD, it follows that no probative weight can be assigned to 
any medical evidence alleging the presence of PTSD because 
such reports can carry no more evidentiary weight than the 
weight to be assigned to the subjective accounts of the 
claimant.  Since no weight can be assigned to the claimant's 
assertions, no weight can be assigned to the opinions of 
medical providers who must rely upon such assertions to 
support the diagnosis and to link it to service.  Crediblity 
is an adjudicative, not a medical determination.  
Accordingly, the claim is also denied on this alternative 
basis.


ORDER

Service connection for PTSD is denied.  


		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

